Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 05/27/22 regarding application 16/704,801, in which claims 1, 4, 5, 6, 11, 14, 15, and 19 were amended, claims 2, 3, 12, and 13 were cancelled, and new claims 21-24 were added. Claims 1, 4-11, and 14-24 are pending and have been considered.

Response to Arguments
Amended independent claims 1, 11, and 19 overcome the 35 U.S.C. 103 rejections of claims 1, 4-11, and 14-20 based on Lee, Song, and Juncys-Dowmunt, and so the rejections are withdrawn 

Allowable Subject Matter
Claims 1, 4-11, and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 11, and 19 is Lee et al. (“Translating building legislation into a computer-executable format for evaluating building permit requirements”. Automation in Construction 71, (2016), pages 49-61). Lee discloses a method, comprising: receiving one or more compliance rules in a source language (the input module imports and manages natural language sentences, section 5.2.1, page 58, building code compliance rules in natural language Fig. 7 page 54, such as “A project owner of a building with six or more floors and a total floor area of 2000 square meters or more shall have an elevator installed therein”, page 57, Figure 11); generating, via a encoder, a set of vectors corresponding to each compliance rule; (Atomic sentence (s+v+o), Fig 7, page 54); generating, via a decoder and based on the set of vectors, a sequence in a target language corresponding to each compliance rule, the sequence comprising a set of operations (translated atomic sentence, condition for checking, content for checking, Fig 6, page 54); and generating a compliance graph of each sequence in the target language (the KBim Assess Interface is used to perform a check-visualization and result for compliance with each rule, page 58, Fig 13) by: identifying each operation in the sequence (building stories count, building area, Fig 11, Translated Code, page 57); splitting the sequence based on each identified operation (We thus convert natural language sentences to ALU form (independent syntactical units). Restructured ALUs will be combined with IF/THEN/ELSE and other necessary operators to logically represent the meaning of the original sentence. We separate each atomic sentence's “check condition” and “check content” based on semantics, Section 4.3. Logic: from sentences to executables, pages 54-55); and connecting each operation with at least one other operation (see Translated Code, Fig 11, page 57). However, Lee does not disclose the limitations of amended independent claims 1, 11, and 19.

A combination or modification of Lee and the other prior art of record would not have resulted in the limitations of claims 1, 11, and 19, and therefore claims 1, 11, and 19 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 4-10, 14-18, and 20-24 are allowable because they further limit allowable parent claims 1, 11, and 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                       07/15/22